UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6530


DERRICK Q. MCFADDEN,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA; MIKE BALL, Superintendent; DIRECTOR
ROBERT C. LEWIS, NCDOC,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-hc-02218-FL)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Q. McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derrick       Q.       McFadden        seeks    to     appeal        the    district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition

without prejudice because he failed to comply with the court’s

order    to    pay     the     required        filing         fee.        The    order      is     not

appealable       unless           a    circuit        justice        or      judge        issues     a

certificate      of    appealability.                 See     28    U.S.C.      § 2253(c)(1)(A)

(2006).       A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,         a   prisoner         satisfies        this    standard       by

demonstrating         that        reasonable          jurists        would      find      that     the

district       court’s    assessment           of      the    constitutional              claims    is

debatable      or     wrong.           Slack     v.    McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that McFadden has not made the requisite showing.                                   Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                              We dispense with oral

                                                  2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3